Citation Nr: 0504372	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952 and from December 1967 to February 1972.  The 
veteran had twenty years, eleven months and eight days of 
total active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, in which service connection for PTSD 
was granted and assigned a 30 percent evaluation.  

By a decision dated in March 2001, the Board denied the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by an attorney, filed a joint 
motion, in July 2001, asking the Court to vacate the Board's 
March 2001 decision and remand the matter to the Board for 
readjudication and further discussion of the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court granted the parties' motion in a July 
2001 Order, and the case was returned to the Board for 
compliance with the directives that were stipulated in the 
joint motion.

The Board issued another decision in July 2002.  The veteran 
appealed from the Board's decision.  In a joint motion for 
remand, and the Secretary moved the Court to vacate the July 
2002 decision for failure to explain its conclusion that VA 
had discharged its duty under the VCAA to provide the veteran 
certain notices.  The Court vacated the decision in April 
2003.  The Board remanded the case to the RO in November 
2003.  The case is again before the Board.




FINDING OF FACT

The veteran's PTSD has since the effective date of service 
connection caused occupational and social impairment with 
reduced reliability and productivity due to persistent 
anxiety; intrusive recollections, nightmares, and sleep 
disturbances of comparable disabling effect and frequency as 
weekly panic attacks; disturbance of motivation and mood; and 
emotional estrangement causing difficulty in establishing and 
maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent schedular evaluation for PTSD 
have been met throughout the time since the initial grant of 
service connection.  38 U.S.C.A §§ 1155, 5107(b)(West 2002); 
38 C.F.R. §§  4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 
9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

VA notified the veteran by letter of February 2004 of 
evidence and information necessary to substantiate his claim 
and informed him which information and evidence, if any, he 
must provide VA and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2003).  The letter 
advised the veteran to submit any evidence he may have 
pertaining to his appeal.  This satisfies the requirement 
that he send in everything he has in his possession.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The notice unavoidably post-dated the initial adjudication of 
the claim, because the August 1999 claim pre-dated enactment 
of the VCAA.  VA has previously provided the veteran a 
statement of the case and supplemental statements of the 
case, which stated criteria for rating PTSD.  When 
specifically notified of his and VA's respective obligations 
in producing or obtaining evidence, he did not identify any 
source of evidence not already known.  All the evidence 
adduced in this claim was in VA custody, and thus 
constructively of record independent of the operation of the 
VCAA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Subsequent to the February 2004, the RO obtained additional 
VA treatment records and readjudicated the claim.  Nothing in 
the claims file suggests that there was or is evidence that 
could have been obtained had the veteran but known, prior to 
the initial adjudication of his claim, of VA's duties to 
assist him with his claim.  Consequently, the late VCAA 
notice did not prejudice him.

VA has examined the veteran.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran filed the only form necessary to obtain VA 
disability compensation, so VA did not need to provide any 
others.  There has been no failed attempt to obtain pertinent 
evidence, thus no notice of such failure was due the veteran.  
38 C.F.R. § 3.159(e) (2004).

As an aside and regarding obtaining pertinent evidence, an 
October 2003 VA outpatient record made note of the veteran's 
concern that a lost Defense Department Form 363A issued him 
at separation might be informative of his mental condition at 
that time; he reported that the form was a bar to 
reenlistment.  The clinician noted that they were unable to 
locate an example of the form on the Internet.

The form can be identified by an Internet search for 
Department of Defense Forms, which reveals it to be a 
Certificate of Retirement from the Armed Forces of the United 
States.  It merely declares "to all who shall see these 
presents" that the identified party retired after faithful 
and honorable service.  It is uninformative about any point 
that could bear on the veteran's appeal.  The Board will not 
remand the case to seek the veteran's DD 363A.  

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  This appeal is from the 
initial rating assigned upon awarding service connection.  
The entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the veteran's PTSD that would require that 
any change in rating effective for less than the entire 
period under review.  Thus, there can be no prejudice to the 
appellant for the Board to now consider the appropriate 
rating.

The rating formula used for PTSD, pursuant to 38 C.F.R. Part 
4, Diagnostic Code 9400 (2004), is:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2001).  

Background  

The VA examined the veteran in October 1999.  He reported 
anhedonia, hypervigilance and intrusive thoughts about the 
war that occurred almost daily.  The veteran said that most 
of his symptoms intensified following his retirement in 1996.  
The veteran reportedly reexperienced the traumatic events of 
combat in Vietnam in a number of ways, including recurrent, 
intrusive and distressing recollections occurring daily, 
nightmares that occur two to three times per month, and both 
psychological distress (guilt, cheerfulness and depression), 
and physical symptoms (sweating and increased heart rate) 
when confronted with trauma cues.  He reportedly attempted to 
avoid reminders of his combat experiences (example: combat 
related thoughts / conversations).  The veteran described a 
significant loss of interest or pleasure in his usual 
activities (example: attending football games, spending time 
with friends) since his return from Vietnam, and even more 
significantly, since his retirement from work three years 
ago.  He avoided other people and preferred to be alone.  

It is reportedly difficult for him to experience loving 
feelings for other people, including his sons, and he stated 
that he felt emotionally distant from others.  The veteran 
also reported symptoms of hyperarousal such as awakening 
approximately three times every night with difficulty 
returning to sleep, concentration problems, hypervigilance 
and an exaggerated startle response.  

He also reported symptoms of excessive guilt, difficulty 
concentrating, lack of energy and previous suicidal 
ideations.  The veteran stated that he had previously 
experienced transient thoughts while driving alone, of 
driving off of a road.  His score on the Beck Depression 
Inventory-II was indicative of someone who was reporting 
several levels of depressive symptomatology.  The veteran's 
response pattern on the MMPI-II indicated that he was likely 
experiencing significant distress.  Individuals who produce 
this type of profile were often seen as anxious to receive 
treatment for problems that they did not understand and they 
fear that may be uncontrollable.  Such a profile should not 
be seen as indicative of an attempt at "faking bad" because 
it was typical of PTSD patients, since seeking compensation 
was not an issue.  Several clinical scales were highly 
elevated, including the Schizophrenia Scale and the Paranoia 
Scale, which could indicate the guilt and isolation 
experienced by many PTSD patients.  

The Global Assessment of Functioning (GAF) score was 50.  GAF 
scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, 44-47 (4th Ed. 1994) (DSM-IV).  

The examiner commented that the veteran was experiencing a 
full range of symptoms of chronic PTSD and secondary 
depression as a result of traumatic events he experienced in 
Vietnam.  Since his discharge from the military he had 
reportedly experienced significant difficulty working with 
other people because of his tendency to avoid others.  The 
veteran experienced one failed marriage and had very limited 
social contacts outside of his immediate family.  Largely 
because of his PTSD symptoms, he currently remained isolated, 
anxious and depressed.  Since his retirement three years ago, 
the veteran's PTSD symptoms have reportedly increased in 
frequency and severity.  His GAF score of 50 was based on 
significant depressive symptoms, severe PTSD symptomatology 
and disruption of his social and personal functioning by his 
PTSD symptoms.  

VA outpatient treatment records, dated August 1999 to May 
2002, show that the veteran was seen for PTSD.  Between 
August 1999 and May 2002 the veteran attended and actively 
participated in the Korean Combat & POW Support Group.  In 
August 1999 the veteran reported seeing a shadowy figure in 
his house at night.  In September 1999 the veteran reported 
intrusive thoughts of Vietnam, which increased as he got 
older.  He reported constantly being on guard, not allowing 
himself to have friends or get close to anyone for fear 
something would happen to them or feeling he must "hit the 
ground" when he heard sudden noise.  The veteran reported 
occasional nightmares and jerking in his sleep according to 
his wife.  He reported feeling guilty about things that 
happened in Vietnam and avoided talking about things, which 
remind him of Vietnam.  He did not want to admit and was not 
committable.  In October 1999 he began to open up in the 
group and acknowledged problems with intrusive thoughts, 
anger and numbing.  

In January 2000 there were no acute problems.  He felt that 
he was at times still in a combat mode, as he was 
hypervigilant, easily angered, triggered by environmental and 
intrapsychic stimuli.  In March 2000 the veteran related that 
since he retired from working in 1996 he noticed an increase 
in his recollections of his military experience.  He had 
thoughts of his time spent in the service while working, but 
found he could overcome his thoughts more; he attributes this 
to being busy.  The veteran complains of thinking about the 
wars he was involved in almost everyday.  He found that his 
thoughts were bad.  The veteran thought about being in the 
fields and calling in gun attacks.  He found that his 
thoughts were more about Vietnam than Korea.  The veteran 
also complained of having disturbing dreams and nightmares at 
least once a week.  He had avoidance behavior and preferred 
being alone, as he did not trust others.  He avoided crowds 
and tended to be nervous and hypervigilant.  The veteran was 
not sure of his future.  His GAF was 65.  

In July 2001 the veteran reported recollections of his 
military experience.  He had daily thoughts, and dreams and 
nightmares at least once a month.  The veteran had avoidance 
behavior with increase arousal.  Outpatient treatment records 
from November 2002 to June 2004 do not contain a clinician's 
GAF.  They reveal the veteran's symptoms have been 
essentially stable, varying in intensity in a narrow range, 
about as they had been since the initial diagnosis in 
September 1999. 

Analysis

The symptoms listed in the VA General Formula for Rating 
Mental Disorders, 38 C.F.R. § 4.130 (2004), are examples of 
the types and severity of symptoms that VA has determine 
cause the disabling effects associated with the several 
ratings provided for mental disorders.  The list is not 
exhaustive.  Other symptoms may and should be considered in 
terms of their disabling effects.  Symptoms listed in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), for example, may augment, but may not substitute 
for, the symptoms VA uses in the general formula.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The veteran is a credible historian.  His historical accounts 
to clinicians of his social and occupational life have been 
consistent and give no impression of exaggeration or 
embellishment.  He has described impairment in his ability to 
function in cooperation with others that caused him to change 
jobs and suffer high anxiety when compelled to interact with 
others, as in his last employment as a corrections officer.  
Because of his retirement, the increase in symptoms he has 
reported since his retirement cannot readily be measured for 
their occupational effect.  His descriptions of social 
isolation and impairment, even of his relationship with his 
sons, is persuasive that his symptoms are of a severity to 
cause reduced reliability and productivity were he currently 
employed commensurate with a 50 percent rating.

The veteran's most significant and disabling symptom is 
intrusive recollections of his war experiences.  The clinical 
reports give an impression of a persistence and severity 
consistent with reduced reliability and productivity in an 
occupational setting.  The veteran's disruptive dreams have 
apparently varied in frequency, with some reports of monthly 
and others, as in April 2003, of increasing frequency with 
the Iraq war.  The frequency of sleep-disruptive dreams and 
the instances of the impression of seeing something out of 
the corner of his eye further present a picture of symptoms 
producing reduced productivity.

The evidence also includes many outpatient reports of doing 
well, being without depressive symptoms, an occasional 
element of his symptomatology, keeping busy and interested in 
his personal affairs, and seeking the therapeutic company of 
fellow Korean and Vietnam veterans.  The reports and the 
improved GAF after several months of therapy suggest an 
improvement in symptoms and function due to therapy.  The 
overall picture shows a severity and persistence of symptoms 
that more nearly approximates a 50 percent rating than a 30 
percent rating, 38 C.F.R. § 4.7 (2004), and weighs against 
staging the rating at 50 percent initially and then down to 
30 percent when the GAF suggests improved global functioning 
compared with the October 1999 VA examination.

The symptoms are not of a severity or persistence that can be 
described as producing deficiencies in most areas of his life 
commensurate with a 70 percent rating.  Many of the symptoms 
given as examples consistent with a 70 percent rating are 
inapposite to PTSD.  The veteran does not evidence near-
continuous panic or startle, or depression, or intrusive 
recollections, or physiologic arousal, or any other symptoms 
that render him unable to function independently.  He clearly 
shows a preference to avoid stressful situations, but not to 
an extent that any difficulty he has in that regard results 
in disability that more nearly approximates a 70 percent than 
a 50 percent rating.  See 38 C.F.R. § 4.7 (2004).

In sum, the evidence is approximately in equipoise as between 
a 30 percent rating and a 50 percent rating, which requires 
resolution of the doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  The 
preponderance of the evidence is against a 70 percent rating.  
The preponderance of the evidence is also against staging the 
rating.


ORDER

In initial rating of 50 percent for PTSD is granted, subject 
to the regulations governing payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


